Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al (Registration and partitioning-based compression of 3-D dynamic data).


 	Claim 2 adds into claim 1 “wherein the information based on the degree of difference is a flag indicating whether or not a 3D shape changes significantly between the two frames” (Gupta, V. ASSOCIATING VERTICES WITH THE AFFINE TRANSFORMS - Frames with large interframe motion are encoded as I-frames,
while those with less interframe motion are encoded as P-frames).

	Claim 3 adds into claim 1 “wherein the information based on the degree of difference is a value indicating an interpolation type in a case where a frame between the two frames is generated” (Gupta, A. Encoding I-frames and B. Encoding of the 

	Claim 4 adds into claim 1 “wherein the information based on the degree of difference is a value of the degree of difference between the two frames” (Gupta, error metric of partitions between frames; e.g., page 1147, column 1).

	Claim 5 adds into claim 1 “wherein the transmitting unit generates and transmits a bit stream in which mesh data of the two frames of the 3D image and the information based on the degree of difference are stored” (Gupta, V. ASSOCIATING VERTICES WITH THE AFFINE TRANSFORMS - encoding scheme of mesh data (i.e., vertices) based on the difference of successive frames).

	Claim 6 adds into claim 5 “wherein the transmitting unit generates and transmits a bit stream in which information based on the degree of difference is stored as metadata for each frame” which would be obvious in view of Gupta’s error thresholds used in the encoding (Gupta, IV. RESEGMENTATION INTO REGIONS OF HOMOGENEOUS MOTION).

	Claim 7 adds into claim 5 “wherein the transmitting unit generates and transmits a bit stream that stores metadata in which information based on the degree of difference of all frames of the 3D image is stored, and each of the all frames of the 3D image” 

	Claim 8 adds into claim 1 “a coding unit that compresses and codes mesh data of the two frames of the 3D image by using a predetermined coding system, wherein the transmitting unit generates and transmits a bit stream that stores compressed mesh data obtained by compressing and coding the mesh data and information based on the degree of difference” (Gupta, V. ASSOCIATING VERTICES WITH THE AFFINE TRANSFORMS - encoding scheme of mesh data (i.e., vertices) based on the difference of successive frames).

	Claim 9 adds into claim 1 “wherein the information generating unit generates information based on the degree of difference of the 3D image with a first frame rate, and the transmitting unit transmits mesh data of the 3D image with the first frame rate and the information based on the degree of difference, and mesh data of a 3D image obtained by imaging a same subject at a second frame rate different from the first frame rate” which is obvious because Gupta’s different temporal changes (e.g., figure 4) requires different rates of data process (e.g., Gupta, V. ASSOCIATING VERTICES WITH THE AFFINE TRANSFORMS - Frames with large interframe motion are encoded as I-frames, while those with less interframe motion are encoded as P-frames).

 	As per claim 10, Gupta teaches the claimed “transmitting method” comprising: “generating, by a transmitting device, information 

 	As per claim 11, Gupta teaches the claimed “receiving device comprising an image generating unit that generates an interpolated frame between two frames of a 3D image on a basis of information 

	Claim 12 adds into claim 11 “wherein the information based on the degree of difference is a flag indicating whether or not a 3D shape changes significantly between the two frames” (Gupta, V. ASSOCIATING VERTICES WITH THE AFFINE TRANSFORMS - Frames with large interframe motion are encoded as I-frames,
while those with less interframe motion are encoded as P-frames).

	Claim 13 adds into claim 11 “wherein the information based on the degree of difference is a value indicating an interpolation type in a case where the interpolated frame is generated” (Gupta, A. Encoding I-frames and B. Encoding of the Interframe Motion in P-frames – affine or DPCM algorithms are used in the generation of successive frames through interpolations).

	Claim 14 adds into claim 11 “wherein the information based on the degree of difference is a value of the degree of difference between the two frames” (Gupta, error metric of partitions between frames; e.g., page 1147, column 1).

	Claim 15 adds into claim 11 “wherein the image generating unit changes a generating method of generating the interpolated frame on a basis of the information based on the degree of difference” (Gupta, figure 4, and V. ASSOCIATING VERTICES 

	Claim 16 adds into claim 11 “wherein the degree of difference is a value obtained by calculating Hausdorff distance between the two frames” which is obvious in view of Gupta’s metric error and the well-known of the Hausdorff distance to measure the error between the two frames.

	Claim 17 adds into claim 11 “a receiving unit that receives a bit stream which stores mesh data of the two frames of the 3D image and the information based on the degree of difference, wherein the image generating unit generates the interpolated frame on a basis of the information based on the degree of difference received” (Gupta, IV. RESEGMENTATION INTO REGIONS OF HOMOGENEOUS MOTION).

	Claim 18 adds into claim 17 “wherein the mesh data of the two frames of the 3D image is compressed and coded by using a predetermined coding system, the receiving device further comprises a decoding unit that decodes the mesh data that is compressed and coded, and the image generating unit generates the interpolated frame by using the mesh data obtained by decoding, on a basis of the information based on the degree of difference received” (Gupta, V. ASSOCIATING VERTICES WITH THE AFFINE TRANSFORMS - encoding scheme of mesh data (i.e., vertices) based on the difference of successive frames).



	Claim 20 adds into claim 17 “wherein the receiving unit receives a bit stream that stores metadata in which information based on the degree of difference of all frames of the 3D image is stored, and mesh data of each of the all frames of the 3D image” (Gupta, V. ASSOCIATING VERTICES WITH THE AFFINE TRANSFORMS - Frames with large interframe motion are encoded as I-frames, while those with less interframe motion are encoded as P-frames).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU K NGUYEN whose telephone number is (571)272-7645.  The examiner can normally be reached on M-F 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona E Faulk can be reached on (571) 272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PHU K NGUYEN/Primary Examiner, Art Unit 2616